Exhibit 10.1

VOTING AGREEMENT

THIS VOTING AGREEMENT, dated as of January 19, 2007 (this “Agreement”), is
between Sterling Energy plc., a company incorporated in England and Wales
(“Buyer”), and the other party signatory hereto (the “Stockholder”).

WHEREAS, Whittier Energy Corporation, a Nevada corporation (the “Company”),
Buyer and a subsidiary to be formed by Buyer (“Merger Sub”) have entered into an
Agreement and Plan of Merger, dated as of the date hereof (the “Merger
Agreement”), pursuant to which, among other things, Merger Sub will be merged
with and into the Company, with the Company surviving as a wholly-owned
subsidiary of Buyer (the “Merger”) and each issued and outstanding share (other
than Dissenting Shares) of Company Common Stock will be converted into the right
to receive the Merger Consideration;

WHEREAS, as of the date hereof the Stockholder owns of record, and has the right
to vote and transfer the number of such shares of Company Common Stock set forth
beside such Stockholder’s name on the signature page hereto (such shares of
Company Common Stock, together with any other shares of Company Common Stock
acquired by such Stockholder by purchase or otherwise from the date hereof
through the termination of this Agreement, are collectively referred to herein
as the “Shares”);

WHEREAS, as a condition and inducement to Buyer’s willingness to enter into the
Merger Agreement, Buyer has requested that the Stockholder agree to enter into
this Agreement; and

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Merger Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1.
VOTING AGREEMENT; GRANT OF PROXY

Section 1.01           Voting Agreement.  (a) During the Term (as defined below)
of this Agreement, Stockholder hereby irrevocably and unconditionally agrees to
vote or cause to be voted all Shares that such Stockholder is entitled to vote
to approve and adopt the Merger Agreement, the Merger and the transactions
contemplated thereby (collectively, the “Proposed Transaction”) at any annual or
special meeting of the stockholders of the Company, and at any adjournment
thereof, at which the Proposed Transaction is submitted for the consideration
and vote of the stockholders of the Company (“Company Stockholder Meeting”).

(b)           Stockholder hereby agrees that it shall vote or cause to be voted
its Shares against the approval of (i) any Alternative Transaction Proposal,
(ii) any extraordinary dividend or distribution by the Company or any of the
Company Subsidiaries, (iii) any change in the capital structure of the Company
or any of the Company Subsidiaries (other than pursuant to the Merger
Agreement), (iv) any merger, consolidation, sale of assets, business
combination, share exchange, reorganization or recapitalization of the Company
or any of the Company


--------------------------------------------------------------------------------


Subsidiaries, with or involving any party other than as contemplated by the
Merger Agreement, (v) any liquidation or winding up of the Company, (vi) any
change in the composition or membership of the Company’s Board of Directors,
other than as permitted by the Merger Agreement, and (vii) any other action that
may reasonably be expected to impede, interfere with, delay, postpone or
discourage the consummation of the Proposed Transaction or result in a breach of
any of the covenants, representations, warranties or other obligations or
agreements of the Company under the Merger Agreement, that would adversely
affect the Company or Bidder or their respective abilities to consummate the
transactions contemplated by the Merger Agreement.

(c)           Stockholder hereby agrees that any agreement between or among the
other holders of Company Common Stock or any of them that could be construed to
limit its rights to enter into this Agreement, perform hereunder, or restrict
the Company’s ability to consummate the Merger is amended to the full extent
necessary to assure that entering into this Agreement and performance hereunder
are permitted under each such agreement without breach thereof.

Section 1.02           Irrevocable Proxy.   Stockholder hereby irrevocably and
unconditionally revokes any and all previous proxies granted with respect to its
Shares.  By entering into this Agreement, Stockholder hereby irrevocably and
unconditionally grants a proxy appointing a designee of Buyer (“Designee”) as
such Stockholder’s attorney-in-fact and proxy, with full power of substitution,
for and in such Stockholder’s name, to vote, express consent or dissent, or
otherwise to utilize such voting power on the matters described in Section 1.01
as Designee or its proxy or substitute shall, in Designee’s sole discretion,
deem proper with respect to Stockholder’s Shares.  The proxy granted by
Stockholder pursuant to this Section 1.02 is coupled with an interest and is
irrevocable and is granted in consideration of Buyer’s entering into this
Agreement and the Merger Agreement and incurring certain related fees and
expenses.  The Stockholder hereby ratifies and approves of each and every action
taken by a Designee pursuant to the foregoing proxy.  Stockholder shall perform
such further acts and execute such further documents as may be required to vest
in Designee the sole power to vote such Stockholder’s Shares.  Notwithstanding
the foregoing, the proxy granted by Stockholder shall terminate at the end of
the Term.

ARTICLE 2.
REPRESENTATIONS AND WARRANTIES OF STOCKHOLDERS

Each Stockholder, severally and not jointly, represents and warrants to Buyer
that:

Section 2.01           Authorization.  (a) If Stockholder is not an individual,
the Stockholder has full legal power, authority and right to execute, deliver
and perform its obligations under this Agreement.  This Agreement has been duly
and validly executed and delivered by the Stockholder, and the Agreement and the
transactions contemplated hereby have been duly authorized by all necessary
corporate or similar action.  This Agreement constitutes a valid and binding
Agreement of such Stockholder, enforceable against the Stockholder in accordance
with its terms.

(b)           If Stockholder is married and the Shares set forth on the
signature page hereto opposite such Stockholder’s name constitute community
property under applicable laws, this

2


--------------------------------------------------------------------------------


Agreement has been duly authorized, executed and delivered by, and constitutes
the valid and binding agreement of, such Stockholder’s spouse.  If this
Agreement is being executed in a representative or fiduciary capacity, the
Person signing this Agreement has full power and authority to enter into and
perform this Agreement.

(c)           As of the date hereof and for as long as this Agreement remains in
effect (including the date of the Company Stockholder Meeting), such Stockholder
has full legal power, authority and right to vote all of the Shares then owned
of record or beneficially by such Stockholder in favor of the approval and
authorization of the Proposed Transaction without the consent or approval of, or
any other action on the part of, any other Person.  Without limiting the
generality of the foregoing, the Stockholder has not entered into any voting
agreement (other than this Agreement) with any Person with respect to any of the
Shares, granted any Person any proxy (revocable or irrevocable) or power of
attorney with respect to any of the Shares, deposited any of the Shares in a
voting trust or entered into any arrangement or agreement with any Person
limiting or affecting its legal power, authority or right to vote the Shares on
any matter.

Section 2.02           Non-Contravention.  The execution, delivery and
performance by Stockholder of this Agreement and the consummation by Stockholder
of the transactions contemplated hereby do not and shall not (i) if Stockholder
is not an individual, violate any organizational documents of Stockholder, (ii)
violate any applicable law, rule, regulation, judgment, injunction, order or
decree, (iii) require any consent or other action by any Person under,
constitute a default under, or give rise to any right of termination,
cancellation or acceleration or to a loss of any benefit to which Stockholder is
entitled under any provision of any agreement or other instrument binding on
Stockholder, (iv) result in the imposition of any Lien on any asset of
Stockholder, or (v) violate any other agreement, arrangement or instrument to
which Stockholder is a party or by which Stockholder (or any of its assets) is
bound, except (A) for any reports under Sections 13(d) of the Exchange Act as
may be required in connection with this Agreement and the transactions
contemplated hereby or (B) as would not prevent, delay or otherwise impair
Stockholder’s ability to perform its obligations hereunder.

Section 2.03           Ownership of Shares.  Stockholder is the beneficial and
record owner of, and has the right to vote, the Shares, free and clear of any
Lien, option, right of first refusal, co-sale rights or any other limitation or
restriction (including any restriction on the right to vote or otherwise dispose
of the Shares) except for any such encumbrances arising hereunder.  The term
“beneficial owner” and all correlative expressions are used in this Agreement as
defined in Rules 13d-3 and 16a-1 under the Securities Exchange Act of 1934, as
amended.  None of the Shares is subject to any voting trust or other agreement,
arrangement or instrument with respect to the voting of such Shares.

Section 2.04           Total Shares.  Except for the Shares and the other
securities of the Company convertible or exchangeable for shares of Company
Common Stock set forth beside Stockholder’s name on the signature page hereto,
Stockholder does not beneficially own any other shares of Company Common Stock
or securities of the Company convertible into or exchangeable for shares of
Company Common Stock.

3


--------------------------------------------------------------------------------


Section 2.05           Reliance by Buyer.  Such Stockholder understands and
acknowledges that Buyer is entering into the Merger Agreement in reliance upon
such Stockholder’s execution and delivery of this Agreement.

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Stockholder and the Company that:

Section 3.01           The execution and delivery of this Agreement and the
Merger Agreement (the “Transaction Documents”) by Buyer and the performance by
Buyer of its obligations thereunder and the consummation of the Proposed
Transaction have been duly authorized by all necessary action on the part of
Buyer. Each of the Transaction Documents has been duly executed and delivered
by, and constitutes a valid and binding agreement of, Buyer, enforceable against
Buyer in accordance with its terms, except as enforcement may be limited by or
subject to the effects of bankruptcy, insolvency, reorganization, moratorium and
other laws relating to or affecting the rights of creditors and of general
principles of equity.

Section 3.02           Neither the execution and delivery of the Transaction
Documents nor the performance by Buyer of its obligations thereunder will result
in a violation of, or a default under, or conflict with, (A) any provision of
its certificate of incorporation, bylaws, partnership agreement, limited
liability company agreement or similar organizational documents, (B) any
contract, trust, commitment, agreement, understanding, arrangement or
restriction of any kind to which Buyer is a party or bound, except, in the case
of clause (B), as would not prevent, delay or otherwise materially impair
Buyer’s ability to perform its obligations thereunder or consummate the Merger.
Execution, delivery and performance of the Transaction Documents by Buyer will
not violate, or require any consent, approval or notice under, any provision of
any judgment, order, decree, statute, law, rule or regulation applicable to
Buyer or the Shares, except (x) for any reports under Sections 13(d) of the
Exchange Act as may be required in connection with this Agreement and the
transactions contemplated hereby or (y) as would not reasonably be expected to
prevent, delay or otherwise materially impair Buyer’s ability to perform its
obligations thereunder or consummate the Merger.

Section 3.03           There is no action, claim, suit, demand, hearing, notice
of violation or deficiency, or proceeding (including any investigation or
partial proceeding, such as a deposition), domestic or foreign, pending, or to
the knowledge of Buyer threatened, that could prevent the consummation of,
materially impair or materially delay the Merger or any of the transactions
contemplated hereby.

ARTICLE 4.
COVENANTS OF STOCKHOLDERS

Stockholder hereby covenants and agrees that:

Section 4.01           No Interference; No Transfers.  (a) Except pursuant to
the terms of this Agreement, Stockholder shall not, without the prior written
consent of Buyer, directly or indirectly, (i) grant any proxies (revocable or
irrevocable) or enter into any voting trust, power of attorney or other
agreement or arrangement with respect to the voting of any Shares in a manner

4


--------------------------------------------------------------------------------


inconsistent with the terms of this Agreement, (ii) voluntarily take any action
that would or is reasonably likely to (A) make any representation or warranty
contained herein untrue or incorrect in any material respect or (B) have the
effect in any respect of preventing such Stockholder from performing its
obligations under this Agreement, or (iii) Transfer (or agree to Transfer) any
of the Stockholder’s Shares; provided, however, that the restrictions in this
Section 4.01 shall not be deemed violated by any Transfer of Shares pursuant to
a cashless exercise of stock options or warrants.

(b)           The term “Transfer” means, with respect to any security, the
direct or indirect assignment, sale, transfer, tender, pledge, hypothecation, or
the grant, creation or sufferance of a Lien in or upon, or the gift, placement
in trust, or the constructive sale or other disposition of such security (other
than transfers by testamentary or intestate succession or otherwise by operation
of law) of any right, title or interest therein (including but not limited to
any right or power to vote to which the holder thereof may be entitled, whether
such right or power is granted by proxy or otherwise), or the record or
beneficial ownership thereof, the offer to make such a sale, transfer,
constructive sale or other disposition, and each agreement, arrangement or
understanding, whether or not in writing, to effect any of the forgoing.  The
term “constructive sale” means a short sale with respect to a security (or
substantially similar security), entering into or acquiring an offsetting
derivative contract with respect to such security (or substantially similar
security), entering into or acquiring a futures or forward contract to deliver
such security (or substantially similar security) or entering into any other
hedging or other derivative transaction that has the effect of materially
changing the economic benefits and risks of ownership.

Section 4.02           Other Offers.  Such Stockholder shall not, directly or
indirectly, (i) take any action to solicit, initiate or encourage (or authorize
any Person to solicit, initiate or encourage) any Alternative Transaction
Proposal, (ii) participate in any discussion or engage in negotiations with, or
disclose any nonpublic information relating to the Company or any of the Company
Subsidiaries or afford access to the properties, books or records of the Company
or any of the Company Subsidiaries to, any Person that may be considering
making, or has made, an Alternative Transaction Proposal or has agreed to
endorse an Alternative Transaction Proposal or any request for nonpublic
information relating to the Company or any of the Company Subsidiaries or for
access to the properties, books or records of the Company or any of the Company
Subsidiaries by any Person that may be considering making, or has made, an
Alternative Transaction Proposal and shall advise Buyer of the status and
material details of any such Alternative Transaction Proposal or request, (iii)
approve, endorse or recommend any of the foregoing, or (iv) enter into any
letter of intent or similar document or any contract, agreement or commitment
contemplating or otherwise relating to any of the foregoing.

Section 4.03           Appraisal Rights.  Stockholder agrees not to exercise any
rights of appraisal or any dissenters’ rights that Stockholder may have (whether
under applicable law or otherwise) with respect to any Shares or any other
shares of Company Capital Stock which may arise with respect to the Merger.

Section 4.04           Additional Shares.  If after the date hereof, the
Stockholder acquires beneficial or record ownership of any additional shares of
Company Capital Stock (any such shares, “Additional Shares”), including without
limitation, upon exercise of any option, warrant,

5


--------------------------------------------------------------------------------


right to acquire Additional Shares or through any stock dividend or stock split,
the provisions of this Agreement applicable to the Shares shall thereafter be
applicable to such Additional Shares as if such Additional Shares had been
Shares as of the date hereof.  The provisions of the immediately preceding
sentence shall be effective with respect to Additional Shares without action of
any Person immediately upon the acquisition by the Stockholder of such
Additional Shares.

ARTICLE 5.
MISCELLANEOUS

Section 5.01           Amendments; Termination.  Any provision of this Agreement
may be amended or waived if, but only if, such amendment or waiver is in writing
and is signed, in the case of an amendment, by each party to this Agreement or
in the case of a waiver, by the party against whom the waiver is to be
effective.  This Agreement shall terminate on the earliest of (i) the Effective
Time, (ii) the date of termination of the Merger Agreement in accordance with
its terms, (iii) the mutual consent of Buyer and Stockholder, (iv) the date of
any amendment, waiver or modification to the Merger Agreement in a manner that
reduces the Merger Consideration, or (v) July 19, 2007 (such period from the
date hereof until such termination is referred to herein as the “Term”).  In the
event of termination of this Agreement as provided in this Section 5.01, this
Agreement shall forthwith become void and have no effect, without any liability
or obligation on the part of any party to this Agreement and this Article 5,
except that nothing herein will relieve any party from liability for any willful
breach engaged in prior to such termination of any representation, warranty or
covenant set forth in this Agreement.

Section 5.02           Costs and Expenses.  All costs and expenses incurred in
connection with this Agreement shall be paid by the party incurring such cost or
expense.

Section 5.03           Successors and Assigns.  Neither this Agreement nor any
of the rights, interests or obligations under this Agreement shall be assigned,
in whole or in part, by operation of law or otherwise by any of the parties
hereto without the prior written consent of the other parties hereto, except
that Buyer may assign, in its sole discretion, any of or all its rights,
interests and obligations under this Agreement to any direct or indirect wholly
owned subsidiary of Buyer, but no such assignment shall relieve Buyer of any of
its obligations under this Agreement. Any purported assignment without such
consent shall be void. Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the parties
hereto and their respective successors and assigns.

Section 5.04           Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas, regardless of the
laws that might otherwise govern under applicable principles of conflicts of
laws thereof.

Section 5.05           Counterparts; Effectiveness.  This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the parties hereto and delivered to the other parties
hereto.  Delivery of an executed counterpart of this Agreement by facsimile
shall be effective to the fullest extent permitted by applicable law.

 

6


--------------------------------------------------------------------------------


 

Section 5.06           Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule or law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties hereto as closely as possible in an acceptable
manner to the end that transactions contemplated hereby are fulfilled to the
extent possible.

Section 5.07           Interpretation.  When a reference is made in this
Agreement to a Section, such reference shall be to a Section of this Agreement
unless otherwise indicated.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”  to the extent such words do not already follow
any such term.  The word “or” shall not be exclusive.  The phrases “herein,”
“hereof,” “hereunder” and words of similar import shall be deemed to refer to
this Agreement as a whole and not to any particular provision of this
Agreement.  Other than Section 1.01(c), this Agreement is an agreement between
each of the Stockholders, on the one hand, and Buyer, on the other hand, and is
not an agreement among the Stockholders.

Section 5.08           Specific Performance.  The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms on a timely
basis or were otherwise breached.  It is accordingly agreed that the parties
hereto shall be entitled to an injunction or other equitable relief to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in any court identified in Section 5.10, this being in
addition to any other remedy to which they are entitled at law or in equity.

Section 5.09           Entire Agreement; No Third-Party Beneficiaries.  This
Agreement constitutes the entire agreement, and supersedes all prior agreements
and understandings, both written and oral, among the parties hereto with respect
to the subject matter hereof.  No provision of this Agreement is intended to
confer upon any Person other than the parties hereto any rights or remedies.

Section 5.10           Submission to Jurisdiction.  All disputes relating to
this Agreement or any of the transactions contemplated by this Agreement shall
be subject to the exclusive jurisdiction of the federal or state courts in
Houston, Texas.  Each of the parties hereto (i) agrees that it will not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any such court; (ii) agrees that it will not bring any action
relating to this Agreement or any of the transactions contemplated by this
Agreement in any court other than the federal or state courts in Houston, Texas;
and (iii) waives any right to trial by jury with respect to any action related
to or arising out of this Agreement or any of the transactions contemplated
hereby.

Section 5.11           Acknowledgment.  Buyer acknowledges that each Stockholder
signs solely in its capacity as the record and/or beneficial (as applicable)
owner of the Shares and

7


--------------------------------------------------------------------------------


nothing herein shall limit or affect any actions taken by such Stockholder, or
require such Stockholder to take any action, in his or her capacity as an
officer or director of the Company including to disclose information acquired
solely in his or her capacity as an officer or director.

[Intentionally left blank]

8


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have cause this Agreement to be duly
executed as of the date and year first above written.

 

STERLING ENERGY PLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

[Spouse of each stockholder that is an individual]

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

9


--------------------------------------------------------------------------------